internal_revenue_service department of the treasury number release date uil washington dc refer reply to cc psi plr-107162-00 date date legend decedent trust trust a b c d e f g h j k l m n p bank state plr-107162-00 court date date date dear we received your letter dated date requesting a ruling that the proposed partition of trust into five separate trusts will not cause the five separate trusts to be subject_to the generation-skipping_transfer gst tax imposed by sec_2601 of the internal_revenue_code this letter responds to your request decedent died testate on date survived by decedent’s spouse a and decedent’s children b c d e and f article vi of decedent’s will directed the trustees to create trust for the benefit of a and trust however the trustees did not create trust because a filed an election in accordance with state law to take against decedent’s will a died on date the terms in article vi of trust provide that the trustees are to collect the income from trust after deducting all necessary taxes and expenses incident to the management and operation of trust the trustees are to divide the net_income into equal parts and to pay the parts in quarterly installments as follows five of the parts the trustees are to pay to b for and during b’s lifetime five of the parts the trustees are to pay to c for and during c’s lifetime seven of the parts the trustees are to pay to d for and during d’s lifetime seven of the parts the trustees are to pay to e for and during e’s lifetime seven of the parts the trustees are to pay to f for and during f’s lifetime the terms in article vi of trust also provide that upon the death of any of decedent’s children or at decedent’s death whichever occurs later the trustees are to pay during the continuance of trust the income otherwise payable to such deceased child to his or her then living lawful issue if any there be per stirpes or to the then living lawful issue of any deceased issue per stirpes issue in every case to receive that share of income to which its parent if living would have been entitled in default of such issue however during the term of trust the share of income thus paid is to be divided equally among and added to the shares of decedent’s then living children and the then living lawful issue of any of decedent’s children who may then be dead or the issue of any of such deceased issue issue in every case to take the share to which its plr-107162-00 parent if living would have been entitled the terms in article vi of trust further provide that trust is to continue for a period of twenty full years from the date of death of the last survivor of decedent’s named children during which time the income therefrom is to be paid as hereinabove directed at the expiration of twenty full years from the date of death of the last survivor of decedent’s children trust is to cease and determine and the entire trust estate together with all income which has accrued but has not been distributed is then to be distributed free and discharged of all trusts to those persons then receiving income each such person to receive in distribution that part of the principal of trust upon which he or she is entitled to receive income at the time of such distribution in article xii of decedent’s will decedent nominated and appointed a and b to be the trustees of trust and trust upon the death of either one of the trustees or upon the inability or refusal of either of them to act as trustee bank is to act as trustee instead bank also is to act as surviving trustee for trust and trust after the death of a bank renounced its right to serve as trustee since a’s death and bank’s renouncement of its right to serve as trustee b has been the sole trustee of trust c and d two of the income beneficiaries named in decedent’s will died after decedent the interests of c and d have passed to their issue in accordance with the terms in article vi of decedent’s will currently the income beneficiaries of trust and their shares in the income of trust are as follows b - five parts g daughter of c - five parts h j k and l children of d - seven parts e - seven parts f - seven parts the administration of trust has been marred by significant family disharmony to resolve the family disharmony the members of decedent’s family including the current beneficiaries of trust signed on date an overall settlement agreement to sell some of the assets held by trust and to partition trust into five separate trusts as part of the settlement agreement the income beneficiaries have agreed to seek a court order partitioning trust into five separate trusts the court order will be sought under authority of of state law under the proposed partition of trust five trusts will be established for the separate benefit of the current income beneficiaries of trust and the descendants of those beneficiaries after the proposed partition of trust each of the five separate trusts will continue to be governed fully by the terms of decedent’s will the trustee will partition trust by dividing the trust assets into equal shares the equal shares will be divided as follows plr-107162-00 five shares for b five shares for g daughter of c seven shares for h j k and l children of d seven shares for e seven shares for f specifically five of the shares are to be held in a separate trust the income of which is to be paid to b for life and upon b’s death to b’s then living issue per stirpes five of the shares are to be held in a separate trust the income of which is to be paid to g for life and upon g’s death to g’s then living issue per stirpes similarly the remaining three separate trusts each of which consists of seven of the shares are to benefit e f and the children of d as required under article vi of decedent’s will upon the death of an income_beneficiary his or her share of income_interest is to be distributed to his or her then living issue or to the then living issue of any deceased issue per stirpes in default of such issue however during the term of the trusts the share of income thus paid is to be divided equally among and added to the shares of decedent’s then living children hereinabove named and the then living lawful issue of any of decedent’s children who may then be dead or the issue of any of such deceased issue issue in every case to take the share to which its parent if living would have been entitled the five separate trusts will continue for a period of twenty full years from the date of death of the last survivor of decedent’s sons and daughters named above during which time the income therefrom is to be paid as hereinabove directed at the expiration of twenty full years from the date of death of the last survivor of decedent’s said sons and daughters the trusts are to cease and determine and the entire trust estate of each trust together with all income which has theretofore accrued thereon and which has not theretofore been distributed is to be distributed free and discharged of all trusts to those persons then receiving income thereunder each such person to receive in distribution the principal of the trust estate upon which he or she is entitled to receive income at the time of such distribution in conjunction with the proposed partition of trust b will resign as trustee of trust and the five separate trusts pursuant to the laws of state court will appoint successor trustees it will be proposed to court that the following individuals be appointed as successor trustees of the five separate trusts m for the trust for the benefit of b and b’s issue g for the trust for the benefit of g and g’s issue h for the trust for the benefit of the children of d h j k and l and their issue n for the trust for the benefit of e and e’s issue p for the trust for the benefit of f and f’s issue plr-107162-00 you represent that no additions actual or constructive have been made to trust after date you have requested that the proposed partition of trust into five separate trusts and the proposed allocation of the assets of trust among the five trusts on a proportionate basis based on the current income interests of the beneficiaries i will not be a constructive_addition to the trusts and ii will not otherwise cause the five separate trusts to lose their grandfathered exempt status under the gst tax provisions of sec_2601of the code sec_26_2601-1 of the generation-skipping_transfer_tax regulations and b a of the tax_reform_act_of_1986 sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 provides that for purposes of the gst tax the term generation- skipping transfer means - a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that for purposes of the gst tax the term taxable_termination means the termination by death lapse of time release of power or otherwise of an interest in property held in a_trust unless - a immediately after such termination a non-skip_person has an interest in such property or b at no time after such termination may a distribution including distributions on termination be made from such trust to a skip_person sec_2612 provides that for purposes of the gst tax the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip sec_2612 provides that for purposes of the gst tax the term direct_skip means a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person sec_2613 provides that for purposes of the gst tax the term skip_person means - a natural_person assigned to a generation which i sec_2 or more generations below the generation assignment of the transferor or plr-107162-00 a_trust -- a if all interests in such trust are held by skip persons or b if - i there is no person holding an interest in such trust and ii at no time after such transfer may a distribution including distribution on termination be made from such trust to a non-skip_person sec_2613 provides that for purposes of the gst tax the term non-skip_person means any person who is not a skip_person sec_26_2601-1 of the gst tax regulations provides that the provisions of chapter do not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date the rule_of the preceding sentence does not apply to a pro_rata portion of any generation-skipping_transfer under an irrevocable_trust if additions are made to the trust after date sec_26_2601-1 provides that except as provided in sec_26_2601-1 or c any trust in existence on date is considered an irrevocable_trust any amendment to a_trust that is exempt from the gst tax will cause the trust to lose its exemption if the amendment modifies or otherwise changes the quality value or timing of any of the powers beneficial interests rights or expectancies of the beneficiaries originally provided under the terms of the trust based on the information submitted and the representations made and if under authority of of state law the court partitions trust as proposed in the settlement agreement we conclude that the proposed partition of trust into five separate trusts and the proposed allocation of the assets of trust among the five trusts on a proportionate basis based on the current income interests of the beneficiaries will not modify or otherwise change the quality value or timing of any powers beneficial interests rights or expectancies of the beneficiaries originally provided under the terms of decedent’s will thus we conclude that if the court partitions trust as proposed in the settlement agreement the proposed partition of trust into five separate trusts and the proposed allocation of assets of trust will not be a constructive_addition to the trusts and will not otherwise cause the five separate trusts to lose their grandfathered exempt status under the gst tax provisions of sec_2601of the code sec_26_2601-1 of the generation-skipping_transfer_tax regulations and b a of the tax_reform_act_of_1986 plr-107162-00 this ruling is based on the facts presented and the applicable law in effect on the date of this letter and is contingent on obtaining a court order partitioning trust as proposed in the settlement agreement if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect except as specifically ruled herein we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions or any other provisions of the code this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent chief branch office of the associate chief_counsel passthroughs and special industries sincerely christine e ellison enclosure copy for sec_6110 purposes
